DAUKSCH, Judge.
This is an appeal from convictions for aggravated battery, retaliating against a witness and criminal mischief. Appellant’s counsel appropriately filed an Anders brief. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We write only to suggest that error was committed for the trial court’s failure to declare a mistrial after the prosecutor called the defendant, and his codefendant, “punks” and then sarcastically responded to the court’s ruling in sustaining the objection by referring to the defendants as “These two fine, upstanding young ...” This type of comment and behavior should never be permitted in a courtroom lest all observers believe it is acceptable. It is not, as was not the behavior which led the judge to threaten contempt proceedings against the prosecutor. As we said, this was error but because of the overwhelming evidence of guilt and because we do not find the comments could have led to an improper verdict we deem the error harmless. We suggest the trial judge might do *1028well to review the matter with the prosecutor, at least.
AFFIRMED.
SHARP, C.J., and ORFINGER, J., concur.